United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1268
                                   ___________

Kathy J. Freeman,                     *
                                      *
      Plaintiff - Appellant,          * Appeal from the United States
                                      * District Court for the
      v.                              * District of South Dakota.
Dr. Jon Green; South Dakota State     *
Board of Regents,                     *      [UNPUBLISHED]
                                      *
      Defendants - Appellees.         *
                                 ___________

                             Submitted: October 11, 2002

                                  Filed: November 19, 2002
                                   ___________

Before LOKEN, BEAM, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      In 1995, Dr. Jon Green was hired as Superintendent of the South Dakota
School for the Deaf, where Kathy J. Freeman worked as a houseparent supervisor.
Dr. Green gradually instituted changes that were consistent with the recommendations
of an outside consultant but that alienated long-standing members of the staff. In
1995 and 1996, Freeman complained to the School’s equal employment officer that
Dr. Green had harassed and mistreated female staff, including Freeman. In February
1997, after Dr. Green had written a memorandum to the Board of Regents proposing
a complete restructuring of the residence hall, Freeman submitted a written complaint
accusing Dr. Green of sexual harassment and retaliation, which the School
investigated. In early 1998, the School put Freeman on a work improvement program
to address continued problems at the residence hall. In June 1998, Dr. Green’s
proposed restructuring was implemented, and six residence hall staff members were
terminated, including Freeman, whose position was eliminated. Freeman then
commenced this action against Dr. Green and the South Dakota State Board of
Regents, asserting Title VII claims for sexual harassment and unlawful retaliation and
an equal protection claim under 42 U.S.C. § 1983. After a lengthy trial, the jury
returned a verdict for defendants. Freeman now appeals, arguing that the district
court1 erred in denying her motion for a new trial because the verdict was against the
clear weight of the evidence and a miscarriage of justice.

       Our standard of review of this issue is exceedingly deferential to both the jury
verdict and the district court’s superior vantage point for weighing the trial evidence.
As retired Associate Justice Byron White wrote for our court in Pulla v. Amoco Oil
Co., 72 F.3d 648, 656 (8th Cir. 1995) (citations omitted):

             We have made clear that district courts enjoy broad discretion in
      choosing whether to grant a new trial, and thus, we accord great
      deference to their Rule 59 rulings. While we may reverse a district
      court’s denial of a Rule 59 motion where its judgment rests on an
      erroneous legal standard, where the basis of a Rule 59 ruling is that the
      verdict is not against the weight of the evidence, and where the district
      court balances and weighs the evidence based on the proper legal
      standards, the court’s denial of a Rule 59 motion is virtually
      unassailable. In such cases, we reverse for a clear abuse of discretion
      only where there is an “absolute absence of evidence” to support the
      jury’s verdict.



      1
       The HONORABLE LAWRENCE L. PIERSOL, Chief Judge of the United
States District Court for the District of South Dakota.

                                          -2-
After careful review of the record, we conclude that Freeman’s appeal falls far short
of establishing a clear abuse of discretion under this standard. Accordingly, we
affirm.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-